Case 2:16-cr-00054-RGD-LRL Document 45 Filed 09/09/20 Page 1 of 3 PagelD# 266

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
NORFOLK DIVISION

UNITED STATES OF AMERICA,

v. CRIMINAL NO. 2:16cr54-1
KITTRIDGE COFFEY,
Defendant.
OPINION AND ORDER

 

This matter comes before the Court upon the Probation Officer’s Petition to Modify
Conditions (“Petition to Modify”) of Kittridge Coffey’s (“Defendant”) supervised release. ECF
No. 37. On September 8, 2020, Defendant consented to a Zoom hearing, waiving an in-person
appearance, and the Court conducted proceedings via Zoom with all parties present. The
Government agrees with the Probation Officer’s Petition to Modify, and Defendant opposes the
modification.

On April 4, 2016, Defendant appeared before this Court and pled guilty to Count Four of
the criminal indictment charging him with Possession of Images of Minors Engaging in Sexually
Explicit Conduct, in violation of 18 U.S.C. § 2252(a)(4)(B). The Court sentenced Defendant to
forty-eight (48) months of imprisonment and a fifteen (15) year term of supervised release. ECF
No. 33. The Bureau of Prisons released Defendant from its custody on May 18, 2020.

On July 21, 2020, Probation filed the instant Petition to Modify requesting that the Court
modify Defendant’s special conditions of supervised release to: (1) to prevent Defendant from
using or possessing a computer or other Internet-capable device with access to any online
computer service at any location (including employment) without the prior permission of the

Probation Officer; and (2) to compel Defendant to comply with the requirements of the computer

l
Case 2:16-cr-00054-RGD-LRL Document 45 Filed 09/09/20 Page 2 of 3 PagelD# 267

monitoring program as administered by the Probation Office. ECF No. 37 at 3.

The Court will modify the terms of Defendant’s supervised release to require him to
comply with the computer monitoring requirements and to consent to the installation of
computer monitoring software on any computer to which he has access.

Upon consideration whereof, Probation’s Petition to Modify is hereby GRANTED, ECF
No. 37, and the conditions of Defendant’s release, ECF No. 33, are hereby MODIFIED to
include the following:

1) The defendant shall not possess or use a computer (including Internet-capable
devices) with access to any on-line computer service at any location (including
place of employment) without the prior written permission of the probation
officer. This includes any Internet service provider, bulletin board system, or any
other public or private network or e-mail system.

2) The defendant shall comply with the requirements of the computer monitoring
program as administered by the probation office. The defendant shall consent to
the installation of computer monitoring software on any computer to which he has
access. The software may restrict and/or record any and all activity on the
computer, including the capture of keystrokes, application information, Internet
use history, email correspondence, and chat conversations. The defendant shall
not remove, tamper with, reverse engineer, or in any way circumvent the
software. The costs of the monitoring shall be paid by the defendant, not to
exceed $1 per day.

ECF No. 37. All other conditions of Defendant’s supervised release shall remain IN FULL

FORCE AND EFFECT.
Case 2:16-cr-00054-RGD-LRL Document 45 Filed 09/09/20 Page 3 of 3 PagelD# 268

Defendant is ADVISED that he may appeal from this final Order by forwarding a written
notice of appeal to the Clerk of the United States District Court, United States Courthouse, 600
Granby Street, Norfolk, Virginia 23510. Said written notice must be received by the Clerk
within 14 days from the date of this Order.

The Clerk is DIRECTED to forward a copy of this Order to Defendant, the assigned
probation officer, and all Counsel of Record.

IT IS SO ORDERED.

 

 

Norfolk, VA UNITED STATES DISTRICT JUDGE
September / _, 2020
